          Case 1:18-cr-00834-PAE Document 590 Filed 02/18/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        18 Cr. 834-5 (PAE)
                        -v-

 FUGUAN LOVICK,                                                               ORDER

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letters from Fuguan Lovick, whom the Court in

February 2020 principally sentenced to a term of 85 months imprisonment and whose

compassionate release motion the Court denied on September 2, 2020, requesting that he be

appointed successor counsel. Mr. Lovick previously made such a request in June 2020, but Mr.

Lovick’s CJA counsel, Jeffrey Pittell, Esq., after speaking with Mr. Lovick, reported that Mr.

Lovick was no longer seeking a change of counsel. Dkt. 496.

       Mr. Lovick’s letters do not explain for what purpose he requires successor counsel. The

Court directs Mr. Pittell promptly to make contact with Mr. Lovick, to ascertain from Mr. Lovick

the purpose for which he is seeking representation, and then to notify the Court whether Mr.

Lovick continues to seek the appointment of successor counsel and, if so, for what purpose. Mr.

Pittell’s letter addressing these points is to be filed by Friday, March 5, 2021. Upon receipt of

Mr. Pittell’s letter, the Court will determine whether or not to grant Mr. Lovick’s application.

The Court directs Mr. Pittell forthwith to assure that a copy of this order is furnished to Mr.

Lovick.
       Case 1:18-cr-00834-PAE Document 590 Filed 02/18/21 Page 2 of 6




       SO ORDERED.



                                             
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: February 18, 2021
       New York, New York




                                     2
Case 1:18-cr-00834-PAE Document 590 Filed 02/18/21 Page 3 of 6
  $3
  %'
Case 1:18-cr-00834-PAE Document 590 Filed 02/18/21 Page 4 of 6
Case 1:18-cr-00834-PAE Document 590 Filed 02/18/21 Page 5 of 6
        $3%'
Case 1:18-cr-00834-PAE Document 590 Filed 02/18/21 Page 6 of 6
